Citation Nr: 0304740	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-20 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals, laceration 
right anterior thigh with damage to muscle group XIV with 
associated scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954, and from September 1954 to February 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the RO in 
Winston-Salem, North Carolina, which continued a 10 percent 
rating for the veteran's residuals, laceration right anterior 
thigh with damage to muscle group XIV (hereinafter right 
thigh disability) 

In his VA Form 9 substantive appeal dated in October 1999, 
the veteran requested a hearing before a member of the Board.  
By letters dated in January 2001 and February 2001, he 
requested that the hearing be rescheduled and conducted as a 
video conference hearing.  A September 2002 letter notified 
the veteran of a hearing scheduled in October 2002, but the 
veteran failed to report.

Since there has been no request for postponement or any 
motion filed for a new hearing, the Board will proceed with 
processing of the case as if the request for a hearing has 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
appeal has been obtained.

2.  The residuals, laceration right anterior thigh with 
damage to muscle group XIV are manifested primarily by 
pain, fatigue and minimal tissue loss that can be 
characterized as no more than a moderate injury; 
moderately severe injury of a muscle is not found; neither 
is the scar of the right anterior thigh tender or painful 
on objective demonstration.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
residuals, laceration right anterior thigh with damage to 
muscle group XIV are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.56, 4.73, Diagnostic 
Codes 5314 (2002).

2.  The criteria for a separate 10 percent evaluation for a 
scar associated with the residuals of laceration right 
anterior thigh with damage to muscle group XIV have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including §§ 4.1, 4.118, Diagnostic Code 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran has a history of injury to the right anterior 
thigh with damage to muscle group XIV in service.  Service 
connection has been in effect for the right thigh disability 
from December 1966, which has remained unchanged since.

Service medical records show that the veteran dropped a 
circular saw on his right thigh in May 1964.  There was 
"much tissue damage and skin damage" but only minimal 
bleeding and local superficial nerve damage.  He was 
hospitalized about one week, during which the wound was 
sutured.  There was an uneventful postoperative course with 
no artery or nerve involvement.  He was returned to duty with 
a temporary limited duty profile.

VA examination in March 1967 recorded complaints of slight 
weakness of the right thigh.  The scar was not tender and 
there was no limitation of motion of the hip or knee, but 
there was some weakness.  The examiner found "possibly a 
mild amount of damage to muscle group XIV."

Private outpatient County hospital records show treatment by 
Dr. H, for unrelated conditions, from April 1996 to May 1999.  
Also submitted are records of prescriptions for the period 
January through December 1998.

The veteran underwent VA Compensation and Pension examination 
in April 1999.  He reported injury in service with a skill 
saw.  Exact muscles affected were those in muscle group XIV.  
There were no bony, nerve or vascular injuries.  He 
complained of some muscle pain and fatigue with long walks or 
strenuous activity.  

On physical examination, a laceration scar measuring five and 
three-quarter inches by one inch was noted over the right 
thigh.  It was slightly depressed, with minimal tissue loss.  
The scar was not sensitive, and no adhesions were noted.  
There was no tendon, bone, joint, or nerve damage.  Muscle 
strength was fair, and there was no muscle herniation or loss 
of function of the muscles.  Diagnosis was lacerated injury 
to the right thigh involving muscle group XIV.

In a May 1999 rating decision, the RO continued the 10 
percent rating.  In several statements, the veteran and his 
representative argue that a higher rating is warranted for 
this disability.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

In this regard, the Board notes that, during the course of 
this appeal, the veteran was afforded a VA examination to 
assess the severity of his right thigh disability.  In 
addition, the record includes pertinent VA and private 
treatment records.

Additionally, all facts have been sufficiently developed, and 
no further assistance to the veteran is required to comply 
with the duty to assist as mandated by the VCAA.  In this 
regard, the Board notes that by virtue of the rating 
decisions, statement of the case, as well as other notices 
issued during the pendency of the appeal, the veteran and his 
representative have been provided with the laws and 
regulations related to the claim, and essentially notified of 
the evidence needed to prevail on the claim.  In a specific 
VCAA letter dated in January 2003, the Board notified the 
veteran and his representative of what evidence he needed to 
submit and what evidence VA would try to obtain.  There is no 
identified evidence that has not been accounted for and the 
veteran and his representative have been given the 
opportunity to submit written argument.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition. 38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2.  These requirements operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, as in this case, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran. 38 C.F.R. §§ 3.102, 4.3.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination. 38 C.F.R. § 4.45. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's disability currently remains evaluated as 10 
percent disabling under Diagnostic Code (DC) 5314 which 
pertains to injuries to Muscle Group XIV, at a moderate 
level.  Muscle Group XIV involves the anterior thigh group.  
The function of this muscle group is extension of knee, 
simultaneous flexion of hip and flexion of knee, tension of 
fascia lata and iliotibial (Maissat's) band, acting with XVII 
in postural support of body, and acting with hamstrings in 
synchronizing hip and knee.  The muscles involved include the 
sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.

Under the VA Schedule for Rating Disabilities, muscle 
disabilities are evaluated as either slight, moderate, 
moderately severe, or severe. 38 C.F.R. § 4.56.  A "slight" 
muscle disability consists of a simple wound of muscle 
without debridement or infection.  In such cases, service 
medical records typically show a superficial wound, with 
brief treatment and a return to duty.  The wound will have 
healed, with good functional results and none of the cardinal 
signs and symptoms listed in 38 C.F.R. § 4.56(c).  Objective 
findings typically include a minimal scar; no evidence of a 
fascial defect, atrophy, or impaired tonus; and no impairment 
of functioning or metallic fragments retained in the muscle 
tissue.  38 C.F.R. § 4.56(d)(1).

A "moderate" muscle disability consists of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  In such cases, there 
will be a service department record or other evidence of in-
service treatment for the wound and a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
typically include entrance and (if present) exit scars, small 
or linear, indicating a short track of the missile through 
muscle tissue; some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2) (2002).

A "moderately severe" disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury typically include a record of hospitalization for a 
prolonged period for treatment of a wound, a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3) (2002).

A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  38 
C.F.R. § 4.56(d)(4).  History includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound, a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability, as defined by 38 C.F.R. § 4.56(c), which 
are worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Id.  Objective findings include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; and muscles swell and harden abnormally in 
contraction.

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  

The veteran's service-connected residuals of injury to Muscle 
Group XIV has been characterized as a moderate muscle 
disability and assigned a 10 percent evaluation since 1966.  
The evidence shows that these residuals are manifested 
primarily by pain, fatigue with long walking or strenuous 
activities, some minimal tissue loss, no tendon, joint, 
nerve, or bone damage.  Muscle strength is fair, with no 
herniation or loss of muscle function.  The evidence does not 
show that these residuals produce more than moderate 
functional impairment.  The statements of the veteran and his 
representative are to the effect that a higher evaluation is 
warranted, but this is not reflected in the evidence of 
record.  Hence, a higher rating for these residuals is not 
warranted under diagnostic code 5314 with consideration of 
the holding of the Court in Deluca, 8 Vet. App. 202, with 
regard to functional impairment.

The Board will also consider whether a separate, additional 
rating is appropriate for the veteran's scar associated with 
residuals of injury to Muscle Group XIV.  The United States 
Court of Appeals for Veterans Claims (Court) noted that while 
"pyramiding of disabilities is to be avoided pursuant to 38 
U.S.C. § 1155 and 38 C.F.R. § 4.14 . . . it is possible for a 
veteran to have separate and distinct manifestations from the 
same injury permitting two different disability ratings." See 
Esteban, 6 Vet. App. at 261. "The critical element is that 
none of the symptomatology for [one condition] is duplicative 
of or overlapping with the symptomatology of the [other 
condition]." Id. at 262 (emphasis in original).
The regulations governing Schedule of Rating for Skin 
disabilities were revised effective August 30, 2002.  The 
Board notes that when a regulation changes during the 
pendency of a claim for VA benefits and the regulation 
substantively affects the claim, the claimant is entitled to 
resolution of his claim under the version of the regulation 
that is most advantageous to him. Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000), VA's General Counsel held that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. Id.  

The Board has reviewed the appellant's claim under both the 
"old" and "new" criteria, and finds that the neither criteria 
is more favorable to the appellant.  Therefore, the Board 
need not remand this claim to the RO for initial 
consideration of the effect of the new criteria on the 
appellant's claim, as there is no prejudice to the appellant 
with the Board's immediate consideration of the claim.  
Bernard v. Brown, 4 Vet. App. 384, 393- 394 (1993).

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

The veteran's thigh scar has been found to be 5&3/4 inches by 
1 inch, and has not been reported as tender or painful, 
unstable, or poorly nourished.  It would qualify as a 
superficial scar as there is no underlying tissue damage 
noted.  As such, a 10 percent disability evaluation is not 
warranted.  As to the new criteria, the Board notes that an 
increased evaluation under DC 7801 or 7802 is not warranted 
as the veteran's scar area does not exceed 39 sq. 
centimeters.  An increased evaluation is also not warranted 
under DC 7803 as the veteran's scar has not been shown to be 
unstable.  DC 7804 is inapplicable as the scar is not 
reported as painful.  Moreover, consideration of a rating for 
the scar under DC 7805, which rates scars on limitation of 
function is inapplicable, since such a rating would involve 
overlapping with the symptomatology considered for the 
veteran's current 10 percent rating under DC 5314.  See 
Esteban, 6 Vet. App. at 261. In short, the Board concludes 
that a separate 10 percent rating for the scar associated 
with the veteran's residuals of injury to Muscle Groups XIV 
is not warranted.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

Recent hospitalization has not been shown for residuals of 
the right thigh disability, and the disability has not been 
shown to interfere with employment.  In view of these 
findings and in the absence of evidence to the contrary, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected residuals of right thigh 
disability with scar, and that the record does not suggest 
that the veteran has an "exceptional or unusual" disability 
warranting referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service.




ORDER

An increased evaluation for residuals, laceration of right 
anterior thigh, with damage to muscle group XIV with 
associated scar, is denied.



	____________________________________________
J. E. Day
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

